Citation Nr: 0309625	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969, and from September 1970 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that increased the veteran's 
evaluation for his service connected PTSD to a 70% 
evaluation, from a 50% evaluation.  The veteran continues to 
disagree with the level of evaluation assigned.


REMAND

Once this case was at the Board, development was undertaken 
by the Board pursuant to regulations that were then in 
effect.  See e.g., 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 
(2002).  During the time the case was at the Board, there was 
development undertaken, and additional evidence was obtained.  
Thereafter, the Board was to send notice of the evidence 
obtained.

Prior to sending out notice concerning the evidence that had 
been obtained, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The evidence must be reviewed by 
the RO prior to a Board determination on this matter.  
Consideration of the evidence by the RO has not been waived.

Accordingly, the case is REMANDED for the following 
development:

The RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, including that 
obtained since the last supplemental 
statement of the case.  The RO must 
provide adequate reasons and bases for 
its determination made by rating 
decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




